Citation Nr: 1436807	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  09-48 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for head laceration residuals.  

2.  Entitlement to service connection for concussion residuals.  

3.  Entitlement to service connection for left shoulder fracture residuals.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran served on active duty from June 2000 to February 2007.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the claims.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary concerning all three issues on appeal.  While the Veteran was afforded a VA general medical examination in May 2008, the examiner reviewed the claims file, but added that there "were no medical records inside the file."  The October 2009 statement of the case notes that service treatment records are unavailable; however, there are 3 envelopes of service treatment records in the claims folder.  It is unclear when those records were obtained and also unclear whether they have been considered by the RO.  A January 2012 supplemental statement of the case continues the denial of the claims, but does not reference the service treatment records.  

The Veteran essentially claims to have residuals of a head laceration, concussion, and left shoulder fracture, all stemming from events occurring during his military service.  Review of the Veteran's available service treatment records shows that the Veteran complained of headaches during his active service.  A February 2002 narrative summary from Landstuhl Regional Medical Center shows that the Veteran was admitted following his involvement in a motor vehicle accident.  The Veteran described losing consciousness as a result.  Examination showed a small laceration over his left forehead, with the stiches being removed after six days.  A C-6 left transverse process fracture with neurological impairment was also diagnosed.  He underwent cervical spine surgery in April 2002.  A history of migraine headaches was noted in September 2002.  He also complained of left shoulder pain in August 2004.  

The VA examiner essentially found that the claimed conditions had resolved, but that appears inconsistent with other evidence of record.  Post service medical records on file (see Virtual VA) show findings of treatment for headaches in July and August 2009.  A December 2009 VA Form 21-4138, includes a VA employee's observations regarding a scar on the Veteran's forehead about three inches long, coupled with a skull chip about the size of a quarter.  

Given the inconsistent findings and lack of records made available to the VA examiner, the Veteran should be provided a new VA examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of the claimed concussion, head laceration and left shoulder fracture residuals.  The claims folder - to include the available service treatment records and post service medical records --  and all pertinent medical records should be made available to the examiner for review before the examination.  All indicated testing should be conducted. 

Based on the examination and review of the record, the examiner should answer the following questions:

a)  What (if any) concussion, head lacerations (both including headaches) and left shoulder fracture residuals are currently diagnosed?

b)  Is it at least as likely as not that the any currently diagnosed concussion, head lacerations (both including headaches) and left shoulder fracture residuals is causally related to the Veteran's active service or to any event therein? 

In providing the opinion, the examiner must acknowledge and discuss the competent statements of the Veteran regarding the onset and symptoms of his claimed conditions and the complaints and treatment in service. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2.  The Veteran is hereby notified that it is his responsibility to report for a VA examination, if scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  Thereafter, the RO/AMC, following its conducting any additional development of the evidence seen as appropriate, should readjudicate these issues in light of all the evidence on file.  If the benefits sought on appeal, in any respect, remain adverse to the Veteran, he and his representative should be provided with a Supplemental Statement of the Case (SSOC) which includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

